     Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 1 of 15 PageID: 2072



Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY
________________________
                                                      :
MARVIN A.G.,                                          :
                                                      :                  Civil Action No. 20-1689 (ES)
                           Petitioner,                :
                                                      :
                           v.                         :                               OPINION
                                                      :
THOMAS DECKER, et al.,                                :
                                                      :
                           Respondents.               :
________________________:
SALAS, DISTRICT JUDGE

         Before the Court is petitioner Marvin A.G.’s 1 (“Petitioner”) request to convert the Court’s

April 14, 2020 temporary restraining order to a preliminary injunction. (D.E. No. 45 (“Mov.

Br.”)). Respondents oppose the request (D.E. No. 47 (“Opp. Br.”)), and Petitioner filed a reply

(D.E. No. 49 (“Reply Br.”)).             After considering the parties’ submissions and hearing oral

argument on June 12, 2020, the Court GRANTS Petitioner’s request for a preliminary injunction.

I.       Background

         A.       Factual and Procedural Background

         Petitioner is a 38-year-old man who suffers from Crohn’s disease, ulcerative colitis,

hypertension, and depressive disorder. (D.E. No. 48-1 (“Second Amended Petition” or “SAP”)2


1
         This Opinion identifies Petitioner by his first name and the first initial of his surname in light of certain
privacy concerns associated with § 2241 immigration cases. This manner of identification comports with the Judicial
Conference of the United States’ Committee on Court Administration and Case Management’s recommendations.

2
          Petitioner requested leave to file the Second Amended Petition on June 9, 2020 (D.E. No. 48), and because
Respondents did not oppose the request, (D.E. No. 56), the Court granted it, (D.E. No. 58). The Second Amended
Petition adds allegations about Petitioner’s hypertension and depressive disorder that were not included in the
amended petition. (See D.E. No. 56-1). Although Respondents had the opportunity to respond to these allegations
at oral argument, they have not yet answered the Second Amended Petition. Thus, while the Court will reference the
    Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 2 of 15 PageID: 2073



¶ 1). Petitioner has lived in New York for over 18 years with his 4-year-old U.S. citizen son, and

U.S. citizen wife of almost five years. (Id.).

         On June 11, 2018, Petitioner was transferred from criminal custody to Immigration and

Customs Enforcement (“ICE”) custody after serving approximately 16 months for sexual abuse in

the first degree in violation of N.Y. Penal Law § 130.65.3 and rape in the third degree in violation

of N.Y. Penal Law § 130.25. (SAP ¶¶ 25–26). 3 The Department of Homeland Security charged

Petitioner as removable for his presence in the United States without being admitted or paroled,

pursuant to Immigration and Nationality Act § 212(a)(6)(A)(i). (Id. ¶ 26).

         On February 18, 2020, Petitioner’s original petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 was transferred to this Court from the Southern District of New York. (D.E.

Nos. 5 & 6). On March 12, 2020, the Court granted Petitioner’s motion to file an amended

petition to update the Court on new developments and to add a claim related to the outbreak of the

COVID-19 pandemic. (D.E. Nos. 9 & 11). Petitioner raised three grounds for relief in his

amended petition: (i) that his 20-month mandatory detention under §1226(c) had become

unconstitutionally prolonged; (ii) that the Rehabilitation Act requires reasonable accommodations

be made for Petitioner’s disabilities in order to ensure equal and effective access to his immigration

proceedings, and that Respondents have violated the Rehabilitation Act; and (iii) that, based on

the COVID-19 pandemic and Petitioner’s underlying medical conditions, his conditions of




relevant facts from the Second Amended Petition, its ruling is based on the medical conditions that were the basis of
the Court’s temporary restraining order—ones which Respondents have had ample opportunity to address.
3
          According to Petitioner, his only other contact with the criminal justice system was in 2007 when he pled
guilty to a non-criminal disorderly conduct violation and attempted possession of a controlled substance in the seventh
degree. (SAP ¶ 25).

                                                          2
    Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 3 of 15 PageID: 2074



confinement constitute a violation of his due process rights. (See generally D.E. No. 9-1).

         On March 29, 2020, Petitioner filed a motion for a temporary restraining order requesting

that Petitioner be released from immigration custody based on the extraordinary circumstances of

the COVID-19 pandemic and his underlying medical conditions. (See D.E. No. 14). 4 On April

14, 2020, after considering the parties’ submissions and hearing oral argument on the motion for

a temporary restraining order, the Court entered an Order granting Petitioner’s motion for a

temporary restraining order and releasing him from immigration detention subject to certain

conditions. (D.E. No. 32). The temporary restraining order was set to expire on April 27, 2020,

but pursuant to Federal Rule of Civil Procedure 65(b)(2), the parties consented to two extensions

of the temporary restraining order, postponing the need for a preliminary injunction hearing.

(D.E. Nos. 33, 34, 38 & 39). On May 22, 2020, the parties informed the Court they were not able

to reach an accord as to whether argument on the preliminary injunction was necessary and

consented to another extension of the temporary restraining order during the pendency of the

briefing schedule. (D.E. Nos. 40 & 41). The Court held an oral argument on the preliminary

injunction motion on June 12, 2020, and with the parties’ consent, extended the temporary

restraining order once more to allow the Court time to consider new issues raised by both sides

and to evaluate the complex legal issues presented by the motion for a preliminary injunction.

(D.E. Nos. 55 & 57).




4
          In Respondents’ opposition to the motion for a temporary restraining order, they indicated that they did not
oppose the Court granting a bond hearing for Petitioner. (D.E. No. 20 at 8). Thus, the Court ordered a bond hearing
for Petitioner (D.E. No. 21), but because the Immigration Judge denied bond, the Court proceeded to evaluate the
request for a temporary restraining order. (D.E. Nos. 25 & 26).

                                                          3
  Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 4 of 15 PageID: 2075



II.    Jurisdiction

       Pursuant to 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). Here, Petitioner is

currently detained in a locality within this Court’s jurisdiction and by a custodian located within

the Court’s jurisdiction. (SAP ¶ 6).       The Second Amended Petition and application for a

preliminary injunction assert that Petitioner’s continued detention violates the Due Process Clause

of the Fifth and Fourteenth Amendments to the Constitution.           Thus, this Court has habeas

jurisdiction. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court,

410 U.S. 484, 494–95 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).

       In their opposition to the request for a preliminary injunction, Respondents argue that the

Court lacks subject matter jurisdiction to consider Petitioner’s claims under § 2241. (Opp. Br. at

9–11). They further argue that, even if the Court does have habeas jurisdiction, release is not the

proper remedy; instead, the remedy should be a change in the allegedly unconstitutional

conditions.   (Id. at 11–12).   In support of this argument, Respondents accurately state that

conditions of confinement claims, like the ones Petitioner asserts, are traditionally brought through

a civil rights complaint pursuant to 42 U.S.C. § 1983. See, e.g., Camacho Lopez v. Lowe, No. 20-

0563, 2020 WL 1689874, at *4–6 (M.D. Pa. Apr. 7, 2020). Conversely, challenges to “the fact

or length of confinement” are properly brought in a habeas corpus petition. See Tedford v.

Hepting, 990 F.2d 745, 748 (3d Cir. 1993) (quoting Preiser v. Rodriguez, 411 U.S. 475, 494


                                                 4
 Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 5 of 15 PageID: 2076



(1973)). Here, although Petitioner brings claims traditionally asserted through a civil rights

complaint, he seeks immediate release from ICE custody, which is a remedy available through a

habeas petition. See, e.g., Preiser, 411 U.S. at 494; Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir.

2002); Camacho Lopez, 2020 WL 1689874, at *4 (citing Preiser, 411 U.S. at 500) (“When a

petitioner seeks immediate release from custody, the ‘sole federal remedy’ lies in habeas corpus”).

       There is currently no Third Circuit or Supreme Court decision that directly addresses

whether a conditions of confinement claim may be raised in a habeas corpus petition. See

Camacho Lopez, 2020 WL 1689874, at *5; Jose S.J. v. Decker, No. 20-6052, D.E. No. 32 at 8–18

(D.N.J. June 9, 2020); see also Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 241–42 (3d Cir.

2005). However, the Supreme Court has stated that “[w]hen a prisoner is put under additional

and unconstitutional restraints during his lawful custody, it is arguable that habeas corpus will lie

to remove the restraints making custody illegal.” Preiser, 411 U.S. at 499; see also Ziglar v.

Abbasi, 137 S. Ct. 1843, 1862–63 (2017).         Similarly, the Third Circuit has alluded to the

possibility of a “habeas attack on the conditions of confinement,” which would be “cognizable in

a federal habeas action only in extreme cases.” Ali v. Gibson, 572 F.2d 971, 975 n.8 (3d Cir.

1978). Moreover, recent COVID-19 caselaw within this Circuit has been largely consistent in

finding that an immigration detainee may challenge the conditions of his confinement through a

Section 2241 petition. See e.g., Carmen R. v. Decker, No. 20-3875, 2020 WL 2029337, at *5

(D.N.J. Apr. 28, 2020) (collecting cases); Thakker v. Doll, No. 20-480, 2020 WL 2025384, at *2

(M.D. Pa. Apr. 27, 2020) (collecting cases). Many of these courts have also determined that, in

light of the extraordinary circumstances posed by COVID-19, release via temporary restraining

orders or preliminary injunctions was the proper remedy for immigration detainees whose


                                                 5
  Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 6 of 15 PageID: 2077



conditions of confinement were found to be unduly punitive in light of the COVID-19 pandemic

and their underlying medical conditions.        Jose M.C. v. Tsoukaris, No. 20-6236, 2020 WL

3249097, at *5 (D.N.J. June 16, 2020) (collecting cases).

        In light of these considerations, the Court joins the line of cases that have permitted

conditions of confinement claims to proceed through a habeas corpus petition and finds that

Petitioner may pursue his due process claims through the present Second Amended Petition.

III.    Legal Standards

        Injunctive relief is an “extraordinary remedy and should be granted only in limited

circumstances.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004) (internal

quotation marks omitted) (quoting Am. Tel. & Tel. Co. v. Winback and Conserve Program, Inc.,

42 F.3d 1421, 1427 (3d Cir. 1994). And “[a] party seeking a mandatory preliminary injunction

that will alter the status quo bears a particularly heavy burden in demonstrating its necessity.”

Acierno v. New Castle Cty., 40 F.3d 645, 653 (3d Cir. 1994). The Court may grant an injunction

only if a party shows: (i) a likelihood of success on the merits; (ii) that it will suffer irreparable

harm if the injunction is denied; (iii) that granting preliminary relief will not result in even greater

harm to the nonmoving party; and (iv) that the public interest favors such relief. Arrowpoint

Capital Corp. v. Arrowpoint Asset Mgmt., LLC, 793 F.3d 313, 318–19 (3d Cir. 2015) (quoting Kos

Pharm., 369 F.3d at 708). A party must produce sufficient evidence of all four factors, and the

Court must weigh them prior to granting injunctive relief. Am. Tel. & Tel., 42 F.3d at 1427.

However, “[a]s a practical matter, if a plaintiff demonstrates both a likelihood of success on the

merits and irreparable injury, it almost always will be the case that the public interest will favor

the plaintiff.” Id. n.8.


                                                   6
 Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 7 of 15 PageID: 2078



        To meet the first element, the plaintiff need only “make a showing of a reasonable

probability, not the certainty, of success on the merits.” SK & F, Co. v. Premo Pharm. Labs.,

Inc., 625 F.2d 1055, 1066 (3d Cir. 1980). Irreparable harm is “potential harm which cannot be

redressed by a legal or an equitable remedy following a trial.” Instant Air Freight Co. v. C.F. Air

Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989). These first two factors are the “most critical,”

and “[i]f these gateway factors are met, a court then considers the remaining two factors.” Reilly

v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). The last two elements—balance of harms

and public interest—look at whether imposing the requested injunctive relief will result in a greater

harm to the nonmoving party and whether granting the injunction is in the public interest. See

Pappan Enters., Inc. v. Hardee’s Food Sys., Inc., 143 F.3d 800, 805 (3d Cir. 1998). When the

government is the party opposing a preliminary injunction, the balancing of the equities and public

interest factors merge. See Nken v. Holder, 556 U.S. 418, 435 (2009).

IV.    Discussion

       As a preliminary matter, in their opposition to the request for a preliminary injunction,

Respondents do not present any arguments as to irreparable harm, balance of harms, or public

interest. (See generally Opp. Br.). At oral argument, counsel for Respondents clarified that

Respondents do not concede that those elements are met, but that they rely on their arguments

made in opposition to the motion for a temporary restraining order. (Transcript of June 12, 2020

Preliminary Injunction Hearing (“PI Tr.”) at 58:16–18). Because those arguments have already

been considered and rejected by the Court, and because Respondents put forth no new arguments

as to how the Court’s analysis should change, the Court adopts its prior analysis and conclusions

with respect to irreparable harm, balance of harms, and public interest. (See D.E. No. 36 (“TRO


                                                 7
    Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 8 of 15 PageID: 2079



Tr.”) at 42:15–45:20 & 49:15–51:16). 5 Thus, the only issue for the Court is whether Petitioner

has demonstrated a likelihood of success on the merits of any of his underlying claims.

         As the Court did with Petitioner’s motion for a temporary restraining order, the Court

focuses on Petitioner’s substantive due process claim. Petitioner argues that he is likely to

succeed on the merits of his conditions of confinement due process claim because the conditions

of confinement at HCCC in combination with the COVID-19 pandemic and Petitioner’s specific

underlying medical conditions have rendered his confinement punitive. (See Mov. Br. at 19–29). 6

Traditionally, conditions of confinement claims by sentenced prisoners arise under the Eighth

Amendment.         Helling v. McKinney, 509 U.S. 25, 27–28 (1993).                      However, conditions of

confinement claims brought by an immigration detainee are grounded in due process under the

Fifth Amendment, not the Eighth Amendment. See E.D. v. Sharkey, 928 F.3d 299, 306–07 (3d

Cir. 2019) (“[W]hen pretrial detainees challenge their conditions of confinement, we must consider

whether there has been a violation of the Due Process Clause . . . .”) (quoting Hubbard v. Taylor,

538 F.3d 229, 231 (3d Cir. 2008); see also Zadvydas, 533 U.S. at 693. Under the Due Process

Clause, “a detainee may not be punished prior to an adjudication of guilt.” Sharkey, 928 F.3d at


5
          Specifically, the Court concluded that Petitioner established that he would suffer irreparable harm based on
the combination of the lack of protective policies at Hudson County Correctional Center (“HCCC”), and the
dangerousness of the COVID-19 outbreak for this specific Petitioner who has a compromised immune system due to
the medication he takes. (TRO Tr. at 42:15–45:20). The Court also concluded that the balance of harms and public
interest weighed in Petitioner’s favor given his immunocompromised state and the potential injury he faced. (Id. at
49:24–50:3). Respondents’ legitimate interests in ensuring that Petitioner does not flee and in protecting the public
were adequately addressed by the Court’s conditions of Petitioner’s release. (Id. at 51:7–10).
6
         In the Second Amended Petition and in his moving brief, Petitioner makes several allegations and arguments
about his conditions of confinement and Respondents’ deliberate indifference to Petitioner’s medical needs prior to
the COVID-19 pandemic. But, as argued in Petitioner’s reply brief (Reply Br. at 2–3) and as explained above, the
Court’s jurisdiction and the propriety of release as a remedy are premised on the extraordinary circumstances presented
by COVID-19. Moreover, at oral argument, Petitioner clarified that any arguments with respect to Petitioner’s
conditions of confinement or medical care prior to COVID-19 are only intended to serve as background information
and do not form the basis of his substantive due process claims. (PI Tr. at 9:21–13:16). Thus, the Court’s analysis
is confined to Petitioner’s conditions of confinement during the COVID-19 pandemic.
                                                          8
 Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 9 of 15 PageID: 2080



307 (quoting Bell v. Wolfish, 441 U.S. 520 (1979)).

       The Supreme Court has stated that “[i]n evaluating whether a pretrial detainee’s conditions

of confinement violate his substantive due process rights, ‘the proper inquiry is whether those

conditions amount to punishment of the detainee.’” Umarbaev v. Lowe, No. 20-0413, 2020 WL

1814157, at *6 (M.D.Pa. Apr. 9, 2020) (quoting Bell, 441 U.S. at 535); see also Stevenson v.

Carroll, 495 F.3d 62, 67 (3d Cir. 2007). Under Bell, a “particular measure amounts to punishment

when there is a showing of express intent to punish on the part of detention facility officials, when

the restriction or condition is not rationally related to a legitimate non-punitive government

purpose, or when the restriction is excessive in light of that purpose.” Bistrian v. Levi, 696 F.3d

352, 373 (3d Cir. 2012) (quoting Stevenson, 495 F.3d at 68). The Court’s “inquiry into whether

given conditions constitute ‘punishment’ must therefore consider the totality of circumstances

within an institution.” Hubbard v. Taylor, 399 F.3d 150, 160 (3d Cir. 2005).

       Here, Petitioner does not argue that Respondents have an express intent to punish. (See

Mov. Br. at 19–20). Nor does Petitioner dispute the Respondents’ stated legitimate interest in

ensuring Petitioner does not flee or endanger the community. (See id. at 33). Thus, the sole issue

before the Court is, given Petitioner’s medical conditions and the ongoing COVID-19 pandemic,

whether Petitioner’s conditions of confinement are excessive in relation to the Respondents’

legitimate interest. Respondents make two main arguments for why Petitioner’s conditions of

confinement are not excessive: (i) Petitioner has not put forth enough evidence to demonstrate that

he is a high-risk detainee; and (ii) the conditions at HCCC do not rise to the level of punishment.

(Opp. Br. at 13–19). The Court addresses each in turn.




                                                 9
    Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 10 of 15 PageID: 2081



        First, Petitioner has demonstrated that based on his underlying medical conditions and,

more specifically, the medication he takes for those conditions, he is at a high risk of serious illness

if he were to contract COVID-19. Whether a particular medical condition renders an individual

medically vulnerable to adverse effects from COVID-19 is a question that this Court is hardly

equipped to determine without guidance. As such, many district courts, including this one, have

turned to the guidance provided by the Centers for Disease Control (“CDC”) to draw that line.

See, e.g., Nohasses G. C. v. Decker, No. 20-4653, 2020 WL 2507775, at *10 (D.N.J. May 15,

2020); Jose M. C., 2020 WL 3249097, at *7 (collecting cases); Barbecho v. Decker, No. 20-2821,

2020 WL 1876328, at *2–3 (S.D.N.Y. Apr. 15, 2020); Ramsundar v. Wolf, No. 20-0361, 2020 WL

1809677, at *3 (W.D.N.Y. Apr. 9, 2020). As Petitioner points out, the CDC has advised that

individuals who are immunocompromised, including those who take immune-weakening

medications, are at high risk for severe illness from COVID-19. 7 (Mov. Br. at 10–11 (citing CDC

Coronavirus       Disease      2019      (COVID-19),         People      Who      Are     at    Higher       Risk,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.);

see also Opp. Br. at 18 (“The CDC acknowledges that immune weakening medications may put

individuals in the category of immunocompromised”). Plaintiff has put forth enough evidence to

demonstrate that he falls within in this category of high-risk individuals. Specifically, to treat his

underlying conditions of Crohn’s disease and ulcerative colitis, Petitioner takes a medication called

Sulfasalazine.     (Mov. Br. at 10).         Petitioner cites to several sources suggesting that this


7
         The Court notes that the CDC’s guidelines are in flux and have been updated since the parties have briefed
and argued the issues. See CDC Coronavirus Disease 2019 (COVID-19), People Who Need to Take Extra
Precautions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index html (last updated June 25,
2020). But any arguments regarding the CDC’s updated guidance are not before the Court, and thus, the Court is
constrained to render its Opinion based on the arguments and evidence in the record. As stated in the Court’s
accompanying Order, Respondents are not prevented from seeking a modification of the Court’s Order if Respondents
believe that changed evidence or circumstances require such a modification.
                                                       10
    Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 11 of 15 PageID: 2082



medication increases the risk of infections by lowering the body’s immunity and/or reducing the

number of disease-fighting white blood cells in the body leading to a higher risk for infections.

(Id. at 9–10). Petitioner also relies on a sworn declaration from Dr. Laura Krinsky, who reviewed

Petitioner’s medical records and opines that Petitioner’s medical conditions subject him to a high

risk of severe illness or death if exposed to COVID-19. (D.E. No. 49-1 at 3–4). 8

        Respondents’ only argument with respect to Petitioner’s medication relies on select

language in Petitioner’s opening brief suggesting that the medication may make Petitioner

immunocompromised. (Opp. Br. at 17–18). 9 Relying on that language, Respondents argue that

Petitioner’s claim is merely speculative. But this argument does not meaningfully dispute the

studies presented by Petitioner or Dr. Krinsky’s medical opinion. Nor are the cases relied on by

Respondents on point. See, e.g., United States v. Porter, No. 18-68, 2020 WL 1984318, at *5

(W.D. Pa. Apr. 27, 2020) (addressing a criminal defendant’s motion for release pending sentencing

and making no mention of an immuno-suppressant medication); United States v. Wright, No. 18-

635, 2020 WL 1694298, at *6 (N.D. Tex. Apr. 7, 2020) (denying a criminal defendant’s motion

for temporary release, concluding that any stated medication conditions alone were not enough to

meet the burden imposed by 18 U.S.C. § 3142(i)); United States v. Whitfield, No. 19-146, 2020

WL 1976233, at *3 (E.D. Mo. Apr. 9, 2020), report and recommendation adopted, No. 19-0146,

2020 WL 1975237 (E.D. Mo. Apr. 24, 2020) (concluding that a prisoner’s potential susceptibility



8
        As Petitioner does in the Second Amended Petition, Dr. Krinsky opines on Petitioner’s medical conditions
and conditions of confinement prior to COVID-19. (See generally D.E. No. 49-1). The Court only considers those
opinions to the extent they serve as background information for the Court’s analysis of Petitioner’s conditions of
confinement during the COVID-19 pandemic.
9
         Respondents make additional arguments with respect to some of Petitioner’s other conditions, and why those
conditions alone do not put Petitioner at a high risk of serious illness from COVID-19, but because the Court focuses
on Petitioner’s immunocompromised state, it does not evaluate those other arguments.
                                                        11
 Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 12 of 15 PageID: 2083



to succumbing to the virus if contracted is not an exceptional circumstance that requires release

while he awaits sentencing). Accordingly, based on CDC guidance and the undisputed record

here, the Court agrees that this Petitioner is at a high risk of severe illness from COVID-19 because

of the immunocompromising medication he takes for his underlying medical conditions. See,

e.g., Durel B. v. Decker, No. 20-3430, 2020 WL 1922140, at *8 (D.N.J. Apr. 21, 2020) (granting

a motion for temporary restraining order and explaining that “given the current pandemic and

Petitioner’s compromised immune system . . . the conditions of Petitioner’s confinement are

excessive in relation to Respondents’ purpose”); Durel B. v. Decker, No. 20-3430, 2020 WL

2731107, at *1 (D.N.J. May 22, 2020) (converting temporary restraining order to a preliminary

injunction).

       Second, Respondents’ argument with respect to the conditions and COVID-19 policies at

HCCC fare no better.      As discussed at oral argument, the Court is faced with seemingly

conflicting declarations regarding the conditions at HCCC. (Compare D.E. No. 47-5 (“Edwards

Decl.”), with D.E. Nos. 45-5, 45-6, 45-7 & 45-8). However, the Court need not resolve any

discrepancies between these declarations because, considering Edwards’ declaration on its face,

the Court finds that the current conditions at HCCC—for this specific, immunocompromised

Petitioner––are excessive in light of the purpose of his detainment.

       Preliminarily, the number of positive cases among staff, detainees, and inmates at HCCC

is alarming. According to the Edwards declaration, as of June 1, 2020, 17 ICE detainees, 27

county and federal inmates, and 102 staff members had tested positive for the virus since the

outbreak began. (Edwards Decl. ¶ 20). Although many of these individuals have recovered,

there is no evidence to suggest that the facility is out of the woods. Moreover, with respect to


                                                 12
 Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 13 of 15 PageID: 2084



how this immunocompromised Petitioner would be protected if he were incarcerated at HCCC,

the Edwards declaration still falls short. 10 To start, there is no guarantee that Petitioner would be

placed in an individual cell or housed in a separate unit for those at a high risk of developing

serious illness or death from COVID-19. Although the Edwards declaration mentions that those

on the CDC’s high-risk list are “housed by themselves,” (id. ¶ 25), based on Respondents’

arguments it would appear that they would not consider this Petitioner for such housing (see, e.g.,

Opp. Br. at 14). In any event, there is no indication as to what it means that these detainees are

“housed by themselves,” and whether that means they do not share cells or common spaces with

other individuals, or how any separate housing protects them from COVID-19 exposure.

Moreover, although the Edwards declaration indicates that all staff has Personal Protective

Equipment, including masks, gloves, and eye protection, there is no indication they are required

to wear, or in fact consistently wear, such equipment when coming into contact with inmates or

detainees.    (Edwards Decl. ¶ 13(c)).          Similarly, although the “entire inmate and detainee

population has been provided surgical masks,” there is no indication that they are required to wear

them around others, or that their masks are being replaced as necessary. (Id. ¶ 25). Considering

the number of inmates, detainees, and staff who have tested positive for COVID-19, and the

Petitioner’s supporting declarations about staff members and detainees not using masks, or using

dirty masks, Respondents’ silence on this issue is alarming.                 In sum, although the Court

acknowledges that ICE and HCCC have taken a number of steps to help stop the spread of COVID-

19, the Undersigned also agrees with other judges in this district that, for certain high-risk



10
         The Court incorporates its prior analysis of the conditions at HCCC as to those portions of the Edwards
declaration that remain unchanged. (See TRO TR. at 43:14–45:20 & 48:16–49:11).

                                                      13
 Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 14 of 15 PageID: 2085



individuals such as Petitioner, these steps are not enough. See, e.g., Thierry B. v. Decker, No. 20-

4035, 2020 WL 3074006, at *14 (D.N.J. June 10, 2020) (“Due to their conditions of confinement

at HCCC where they are unable to practice social distancing or adequate hygiene and their

particular medical vulnerabilities, the Petitioners in this action have shown a likelihood of success

on the merits of their constitutional claim that their detention at HCCC during the COVID-19

pandemic amounts to punishment.”); Robenson J. v. Decker, No. 20-5141, 2020 WL 2611544, at

*7 (D.N.J. May 22, 2020) (“Despite the commendable efforts by HCCF, it unfortunately seems

that the danger to this Petitioner remains great.”); Durel B., 2020 WL 2731107, at *2 (“Although

the efforts of HCCC have been substantial and sincere, the number of cases continues to climb and

difficulties adhering to CDC guidelines may still exist. Meanwhile, Petitioner’s medical condition

remains the same.”).

       Accordingly, although Respondents have a legitimate purpose in detaining Petitioner, his

detention is rendered excessive in light of his specific immunocompromised state and the lack of

specific actions being taken to protect medically compromised individuals such as Petitioner from

contracting COVID-19. Accordingly, the Court finds that Petitioner has shown a substantial

likelihood of success on the merits of his conditions of confinement due process claim, and that

the balance of all factors weighs in favor of a preliminary injunction. However, for the same

reasons discussed in the Court’s April 14, 2020 ruling, the Court will continue to impose a number

of conditions on Petitioner’s release.

V.     Conclusion

       For the reasons discussed above, Petitioner’s request to convert the temporary restraining




                                                 14
 Case 2:20-cv-01689-ES Document 60 Filed 06/26/20 Page 15 of 15 PageID: 2086



order to a preliminary injunction is GRANTED. An appropriate order accompanies this Opinion.



                                                        s/ Esther Salas
                                                        Esther Salas, U.S.D.J.




                                            15
